DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 15, 26 are amended and filed on 3/12/2021.
Claim 29 is cancelled.
The 112 rejection of claim 29 in the final rejection mailed on 12/14/2020 is withdrawn as the drawings Fig. 2D disclose the needle sleeve 55 while removing the button cap and the carrier unit 54, and interview discussion on 2/16/2021.  
Response to Arguments
Applicant’s arguments, see remark, filed 3/12/2021, with respect to claims 15, 26 have been fully considered and are persuasive.  The 102 rejection to claims 15, 26 has been withdrawn. 
Allowable Subject Matter
Claims 15-28, 30-34 are allowed.
As to claim 15, a medicament injection device comprising: a main body configured to receive a medicament cartridge sealed by a first penetrable barrier; a cap assembly comprising a button cap and a carrier unit carrying a needle having a proximal end and a distal end, wherein subsequent to rotational alignment of the button cap with respect to the carrier unit, the button cap is axially displaceable in the proximal direction, wherein axial displacement of the button cap in the proximal direction causes the needle carrier to be displaced axially in the proximal direction, and wherein subsequent to axial displacement of the button cap in the proximal 
 In particular, Steel et al. (EP2740503-A1 using “US. 20160000992”)(“ Steel”) is the closest prior art of record. Even though Steel discloses a medicament injection device comprising: a main body configured to receive a medicament cartridge sealed by a first penetrable barrier; a cap assembly comprising a button cap and a carrier unit carrying a needle having a proximal end and a distal end, wherein subsequent to rotational alignment of the button cap with respect to the carrier unit, the button cap is axially displaceable in the proximal direction, Steel fails to disclose wherein axial displacement of the button cap in the proximal direction causes the needle carrier to be displaced axially in the proximal direction, and wherein subsequent to axial displacement of the button cap in the proximal direction, the button cap and the carrier unit of the cap assembly are separable from the main body and from the needle in a distal direction.
As to claim 26, a method of operating a medicament injection device having a cap assembly, the method comprising: rotating a button cap into alignment with a carrier unit,; displacing the button cap in a proximal axial direction with respect to the carrier unit; and subsequent to displacing the button cap in the proximal axial direction, removing both the button cap and the carrier unit of the cap assembly from the medicament injection device and from the needle by pulling the cap assembly in a distal axial direction opposite to the proximal axial direction in combination with other claimed structure was not found or rendered obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                          

/Lauren P Farrar/Primary Examiner, Art Unit 3783